Citation Nr: 1531104	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  05-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased initial evaluation in excess of 30 percent for service-connected panic disorder (previously claimed as acquired psychiatric disorder to include posttraumatic stress disorder, anxiety, fatigue, sleep disturbance, memory loss, and headaches).

3.  Entitlement to an increased initial compensable evaluation for service-connected right lower extremity stress fracture.

4.  Entitlement to an increased initial compensable evaluation for service-connected left lower extremity stress fracture.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for atrial fibrillation.

7.  Entitlement to service connection for a vision disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1978 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims.  In a February 2012 decision, the Board reopened the Veteran's claim for a right shoulder condition and remanded it, along with the claims for bilateral hearing loss, hypertension, and eyesight problems.

In addition, the Veteran appealed from a May 2010 rating decision which, in pertinent part, denied his claim for service connection for posttraumatic stress disorder (PTSD) and his request to reopen a claim for service connection for atrial fibrillation.  In a February 2012 decision, the Board granted service connection for a panic disorder and reopened the claim for atrial fibrillation and remanded it for further development.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  

The RO promulgated the Board's February 2012 decision with regard to the issue of a panic disorder in a February 2013 rating decision and awarded the Veteran an evaluation of 30 percent.  The Veteran filed a notice of disagreement (NOD) in September 2013.  In February 2015, the RO provided the Veteran with a statement of the case (SOC).  The Veteran then perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2015, in which he indicated that he desired a Board hearing at the RO.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In an April 2014 decision, the Board vacated its' February 2012 decision with regard to the issues of bilateral hearing loss, tinnitus, diabetes mellitus type II, high cholesterol, and periodontal disease.  With the exception of the issue of bilateral hearing loss, there were no other issues that had been previously remanded in the February 2012 decision that were vacated.  In a subsequent April 2014 decision, the Board denied the claims for the issues of tinnitus, diabetes mellitus type II, high cholesterol, and periodontal disease.  However, it again remanded the claim for bilateral hearing loss.

The RO completed its development of the remanded bilateral hearing loss claim and it has, thus, returned to the Board for additional consideration.  However, it appears that the RO did not complete development on the previously remanded claims of a right shoulder condition, atrial fibrillation, hypertension, and eyesight problems.  Rather, the RO appears to have improperly adjudicated the issue of whether new and material evidence had been submitted to reopen a claim for service connection for atrial fibrillation in a November 2014 rating decision and denied that claim, despite the fact that the Board had reopened the claim and remanded it for adjudication on the merits.  There is no indication in the claims file that any of the aforementioned remanded claims were vacated by the April 2014 decision and, as such, the Board's February 2012 decision to reopen and remand still stands.  In this regard, the Board notes that the previously remanded claims of a right shoulder condition, atrial fibrillation, hypertension, and eyesight problems should be further developed in accordance with the instructions of the February 2012 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  These claims have been added again to the caption of the title.

Additionally, it is noted that, during the pendency of the Veteran's appeal, he was granted noncompensable evaluations for his service-connection bilateral lower extremity stress fractures and denied service connection for GERD.  The record reveals that the Veteran filed a notice of disagreement (NOD) for both of these claims and subsequent VA Forms 9, in which he requested a hearing before the Board and the RO.  The Board notes that there is no indication that the Veteran has ever been provided a statement of the case (SOC) for these issues.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln v. West, 12 Vet. App 238, 240-241.  Thus these claims shall be remanded as discussed in the Remand section and have been added to the caption of the title page accordingly.

The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  There is no indication via the Veteran's statements or the evidence in the claims file that such issue is raised and, thus, will not be discussed any further. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

In his VA Form 9 filing received in March 2015, the Veteran requested a video-conference hearing before the Board for the issue of entitlement to an increased evaluation in excess of 30 percent for service-connected panic disorder.  He appeared before the undersigned in August 2011 to provide testimony on the claims for an increased evaluation for bilateral hearing loss, as well as entitlement to service connection for a right shoulder condition, atrial fibrillation, hypertension, and eyesight problems.  The issue of service connection for a psychiatric disorder was also discussed, but there was no discussion of an increased evaluation.  The Veteran's remaining claims of an increased evaluation for bilateral hearing loss as well as entitlement to service connection for a right shoulder condition, atrial fibrillation, hypertension, and eyesight problems shall be deferred until the Veteran has been afforded a hearing for his increased evaluation for a panic disorder.  This appeal, therefore, is remanded to the AOJ to afford the Veteran a Travel Board hearing.

Additionally, it is noted that, in referenced to the Veteran's claims for GERD and bilateral lower extremity stress fractures, the RO should also be directed to issue SOCs.  The record reveals that the Veteran filed NODs for both of these claims and subsequent VA Forms 9, in which he requested a hearing before the Board and the RO.  The Board notes that there is no indication that the Veteran has ever been provided a SOC for these issues.  An unprocessed NOD shall be remanded, not referred, to the RO for issuance of an SOC.  Manlincoln, 12 Vet. App at 240-241.  Thus, these claims are remanded for the issuance of SOCs addressing the Veteran's claims for service connection for GERD, as well as entitlement to increased evaluations for bilateral lower extremity stress fractures.

Accordingly, the case is REMANDED for the following action:

1. The RO must issue an SOC on the issues of entitlement to service connection for GERD, as well as entitlement to increased evaluations for bilateral lower extremity stress fractures.  The RO should advise the Veteran of the need to timely file a substantive appeal to perfect appellate review.

2. The RO should also schedule the Veteran for video-conference hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing and give them time to prepare.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

